         Case 1:19-cv-06332-ER Document 124 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFREDO TORRES,

                          Plaintiff,

                   vs.

CITY OF NEW YORK; NEIL VERAS; PATRICIA DE                                   ORDER
JESUS, Shield No. 1305; DIOASKY PENA, Shield                           19 Civ. 6332 (ER)
No. 10240; DANIEL PEARLES, Shield No. 15167;
MATEUSZ HADER, Shield No.9149; NEW YORK
CITY HEALTH AND HOSPITALS; ARKAPRAVA
DEB, M.D.; and STEVEN LASLEY, M.D.,

                          Defendants.


RAMOS, D.J.:


       Wilfredo Torres, pro se, brought this action against the City of New York (the “City”),

New York City Health and Hospitals (“NYCHH”), Police Lieutenant Neil Veras, Police Oﬃcer

Patricia de Jesus, and numerous John Does, for violating his constitutional rights during a search

of his apartment and his subsequent hospitalization at Bellevue Hospital. Doc. 1. On October 9,

2020, following the City and NYCHH responses to the Court’s Valentin Order, Plaintiﬀ ﬁled his

second amended complaint replacing the John Does with Oﬃcers Dioasky Pena, Daniel Pearles,

Mateusz Hader, and Doctor Arkaprava Deb. Doc. 81. Plaintiﬀ also added Dr. Steven Lasley,

who had not previously been listed as a John Doe, as a defendant. Id. On October 26, 2020, the

Court issued an order of service as to Oﬃcers Pena, Pearles, and Hader, and Drs. Deb and

Lasley. Doc. 86.

       At the November 4, 2020 pre-motion conference regarding NYCHH’s proposed motion

to dismiss, NYCHH argued that Plaintiﬀ’s addition of Dr. Lasley as a defendant was improper.

Doc. 109 at 8:10-22. When the Court asked Plaintiﬀ to articulate his basis for naming Dr. Lasley
           Case 1:19-cv-06332-ER Document 124 Filed 02/02/21 Page 2 of 2




as a defendant, Plaintiﬀ stated that he had been treated by two doctors at Bellevue Hospital. Id.

at 8:23-9:4. �e Court granted NYCHH leave to ﬁle its proposed motion to dismiss, including a

challenge to the addition of Dr. Lasley as a defendant, within four weeks of service on Drs. Deb

and Lasley. Id. at 7:2-4, 9:10-16.

         On January 15, 2021, Dr. Lasley’s summons was returned unexecuted because Bellevue

Hospital “ha[d] no record of” him. Doc. 113. As of the date of this order, Dr. Deb’s summons

has not been returned. On January 28, 2021, the Court granted Plaintiﬀ’s request to serve the

defendants, and issued an order of service as to Drs. Deb and Lasley (“January 28 Order”). Doc.

120.

         However, because the second doctor who examined Plaintiﬀ has not yet been identiﬁed in

Bellevue Hospital’s records, the Court’s January 28 Order cannot be fulﬁlled at this time.

Accordingly, the NYCHH is directed to identify the second doctor who examined Plaintiﬀ at

Bellevue Hospital, who Plaintiﬀ has attempted to identify as Dr. Lasley, by March 2, 2021.

Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997).

         �e January 28 Order, Doc. 120, is therefore stayed until March 2, 2021.

         �e Clerk is further directed to mail a copy of this order to Wilfredo Torres, 470 Second

Avenue, Apt. 2A, New York, New York 10016.

         It is SO ORDERED.
Dated:    February 2, 2021
          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.




                                                 2
